Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.151   Page 1 of 12




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 16-20479

 v.                                     Judith E. Levy
                                        United States District Judge
 Dartez Lamar Mahone,

                         Defendant.

 ________________________________/

      OPINION AND ORDER DENYING WITHOUT PREJUDICE
                 DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE [31]

       On March 23, 2017 this Court entered judgment after Defendant

Dartez Lamar Mahone pleaded guilty to (1) interference with commerce

by robbery in violation of 18 U.S.C. § 1941(a). (ECF No. 30, PageID.108.)

The Court sentenced Defendant to 120 months’ imprisonment. (Id. at

PageID.109.)

       Defendant has been serving his sentence at Federal Correctional

Institution (FCI) Pekin in Illinois. (ECF No. 33, PageID.135.) He now

seeks compassionate release because of COVID-19. (ECF No. 31.)
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.152   Page 2 of 12




      For the foregoing reasons, Defendant’s motion is DENIED

WITHOUT PREJUDICE.

      I.      Background

      On March 13, 2020, the President of the United States declared a

national emergency due to COVID-19. Proclamation on Declaring a

national Emergency Concerning the Novel Coronavirus Disease (COVID-

19)        Outbreak,   The     White       House       (Mar.    13,      2020)

https://www.whitehouse.gov/presidential-actions/proclamation-

declaring-national-emergency-concerning-novel-coronavirus-disease-

covid-19-outbreak/. On March 22, 2020, the Governor of Michigan issued

the following statement: “The novel coronavirus (COVID-19) is a

respiratory disease that can result in serious illness or death. It is caused

by a new strain of coronavirus not previously identified in humans and

easily spread from person to person. There is currently no approved

vaccine or antiviral treatment for this disease.” Executive Order, No.

2020-20 (Mar. 22, 2020).

      In the short period of time since the national emergency was

declared, the exceptionally dangerous nature of the COVID-19 pandemic

has become apparent. On March 10, 2020, the Governor of Michigan

                                       2
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.153   Page 3 of 12




announced the state’s first two cases of COVID-19 and simultaneously

declared a State of Emergency. Executive Order, No. 2020-4 (Mar. 10,

2020). The number of new cases is growing exponentially. As of May 28,

2020, that number is now at 56,014 confirmed cases and 5,372 reported

deaths.             See             Coronavirus,              Michigan.Gov,

https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---

,00.html. COVID-19 has a high risk of transmission, and the number and

rate of confirmed cases indicate broad community spread. Executive

Order, No. 2020-20 (Mar. 22, 2020).

      On March 23, 2020, the Centers for Disease Control and Prevention

(CDC) acknowledged that correctional and detention facilities “present[]

unique challenges for control of COVID-19 transmission among

incarcerated/detained persons, staff, and visitors.” Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional

and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html. Specifically, the CDC

noted that many detention conditions create a heightened risk of danger

to detainees. These include: low capacity for patient volume, insufficient

                                      3
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20    PageID.154   Page 4 of 12




quarantine     space,    insufficient       on-site   medical   staff,   highly

congregational environments, inability of most patients to leave the

facility, and limited ability of incarcerated/detained persons to exercise

effective disease prevention measures (e.g., social distancing and

frequent handwashing). Id.

      The CDC recommended that all correctional facilities take

preventative measures, including: ensuring an adequate supply of

hygiene and medical supplies, allowing for alcohol-based sanitizer

throughout facilities, providing no-cost soap to all inmates for frequent

handwashing, cleaning and disinfecting frequently touched surfaces

several times per day, performing pre-intake screening and temperature

checks for all new entrants, increasing space between all detained

persons to at least six feet, staggering meals, and having healthcare staff

perform regular rounds. Id. Even if all of the CDC’s interim

recommendations are followed, and reports suggest that they are not, the

Court is concerned that such measures will prove insufficient to stem

deadly outbreaks. See, e.g., New York City Board of Correction Calls for

City to Begin Releasing People From Jail as Part of Public Health

Response to COVID-19, N.Y.C. Bd. of Corr. (Mar. 17, 2020),

                                        4
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.155   Page 5 of 12




https://www1.nyc.gov/assets/boc/downloads/pdf/News/2020.03.17%20-

%20Board%20of%20Correction%20Statement%20re%20Release.pdf

(arguing that, despite the “heroic work” of Department of Correction and

Correctional Health Services staff “to prevent the transmission of

COVID-19 in the jails and maintain safe and humane operations, the

City must drastically reduce the number of people in jail right now and

limit new admissions to exceptional circumstances”). Indeed, on March

26, 2020, Attorney General Barr issued a separate directive ordering the

Director of the Bureau of Prisons to “prioritiz[e] home confinement as

appropriate in response to the COVID-19 pandemic . . . to protect the

health and safety of BOP personnel and the people in our custody.”

Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic, Att’y Gen. (Mar. 26, 2020).

      Research shows that prisoners and jail detainees are more likely

than the general population to report experiencing infectious diseases,

indicating that these individuals face a heightened risk during this

pandemic. Laura M. Maruschak et al., Medical Problems of State and

Federal Prisoners and Jail Inmates, 2011-12, U.S. Department of Justice,

Bureau            of           Justice           Statistics,           (2016),

                                      5
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.156   Page 6 of 12




https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.         By     way      of

example, on March 24, 2020 there was one prisoner who tested positive

for COVID-19 in the Michigan prison system. Gus Burns, Michigan

prisons prep for possibility of coronavirus outbreak among inmate

population, M-Live (Mar. 26, 2020). As of July 28, 2020 the Michigan

Department of Corrections confirmed that there are 3,877 cases of

COVID-19 and that 68 people have died in its prisoner population.

MDOC Response and Information on Coronavirus (COVID-19), MDOC,

at       https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-

spread-of-coronavirus-covid-19-250f43144337 (last updated July 28,

2020).

      Nationally, Bureau of Prison (BOP) detention facilities across the

country are experiencing similar trends. As of July 29, 2020, BOP has

confirmed at least 3,799 inmates testing positive with COVID-19, 6,583

recovered inmates, and 101 deaths among federal inmates. Among BOP

staff, there have been 681 staff recovered with COVID-19, and 460

testing positive as of July 29, 2020; there has been one BOP staff member

death.       Coronavirus,       Federal        Bureau        of       Prisons,



                                      6
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20    PageID.157   Page 7 of 12




https://www.bop.gov/coronavirus/.         The   Court     understands       and

appreciates the severity of the situation.

      II.   Legal Standard

      Defendant seeks compassionate release and reduction of his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The relevant provision

provides:

            (c) The court may not modify a term of imprisonment
            once it has been imposed except that—

                  (1) in any case—

            (A) the court, upon motion of . . . the defendant after the
            defendant has fully exhausted all administrative rights
            to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the warden of the
            defendant’s facility, whichever is earlier, may reduce the
            term of imprisonment (and may impose a term of
            probation or supervised release with or without
            conditions that does not exceed the unserved portion of
            the original term of imprisonment), after considering
            the factors set forth in section § 3553(a) to the extent
            that they are applicable, if it finds that—

            i) extraordinary and compelling reasons warrant such a
            reduction.

      Id.


                                      7
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.158   Page 8 of 12




      There are two key questions of law in compassionate release cases.

The first is whether a defendant satisfies the statutory requirement to

either “fully exhaust[] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or wait 30

days “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. The second is whether extraordinary

and compelling reasons, as well as the defendant’s own history and

characteristics, warrant a reduction of the defendant’s sentence. Id. The

latter is the issue before the Court, as neither party disputes that

Defendant has exhausted his administrative remedies.

      III. Analysis

      A.     Extraordinary and Compelling Reasons Warranting
           Reduction of Sentence

      There are three components to a compassionate release merits-

analysis: 1) whether extraordinary and compelling reasons warrant a

reduction in sentence, as described by the United States Sentencing

Commission; 2) whether the § 3553(a) factors—“to the extent that they

are applicable”—render the reduction inappropriate; and 3) whether

Defendant would be a danger to the public.



                                      8
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.159   Page 9 of 12




      In     defining   “extraordinary     and   compelling    reasons,”     the

compassionate release statute directs the Court to consider the United

States Sentencing Guidelines. 18 U.S.C. §3582(c). United States

Sentencing Guideline § 1B1.13 articulates that extraordinary and

compelling circumstances exist, in relevant part, in the following

instances:

             (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness
             (i.e., a serious and advanced illness with an end of life
             trajectory). A specific prognosis of life expectancy (i.e., a
             probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor
             cancer, amyotrophic lateral sclerosis (ALS), end-stage
             organ disease, and advanced dementia.

             (ii) The defendant is—

             (I) suffering from a serious physical or medical
             condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental
             health because of the aging process,

             that substantially diminishes the ability of the
             defendant to provide self-care within the environment of


                                       9
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.160   Page 10 of 12




            a correctional facility and from which he or she is not
            expected to recover.

             (D) Other Reasons.—As determined by the Director of
            the Bureau of Prisons, there exists in the defendant’s
            case an extraordinary and compelling reason other than,
            or in combination with, the reasons described in
            subdivisions (A) through (C).

Id.

      To   demonstrate     that   the    COVID-19      pandemic     represents

“extraordinary and compelling circumstances” justifying compassionate

release, Defendant must show that he has underlying medical conditions

that increase his risk of a dire outcome from COVID-19. See United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.”) Here,

Defendant does not argue that he has any underlying health conditions

that place him at increased risk of severe illness and death from a

COVID-19 infection. Instead, he bases his motion for compassionate

release on “the current COVID-19 emergency, as well as petitioner’s

rehabilitation efforts while incarcerated.” (ECF No. 31, PageID.116.) In

his request for compassionate release filed with the warden, Defendant


                                        10
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.161   Page 11 of 12




wrote that “as a person that is incarcerated, this petitioner is in a high

risk category for contracting COVID-19.” (ECF No. 31, PageID.123.) As

the Government notes, “Mahone claims no particularized susceptibility

to the virus, such as any of the conditions identified by the Centers for

Disease Control and Prevention (CDC).” (ECF No. 33, PageID.137.)

The Court congratulates Defendant on his completion of the BOP’s

Challenge Program, but because Defendant has not alleged that he is at

a higher risk of a dire outcome or death from COVID-19, extraordinary

and compelling circumstances do not justify compassionate release.

      In conclusion, Defendant has not shown that extraordinary and

compelling reasons justify his release, and the Court therefore need not

analyze the factors set forth in 18 U.S.C. §3553(a).

      IV.   Conclusion

      For the reasons set forth above, the Court DENIES Defendant’s

motion for compassionate release without prejudice. Defendant may

renew his motion should his medical conditions change or should he

present evidence demonstrating that he does have underlying conditions

that increase his likelihood of a dire outcome from COVID-19 while

confined.


                                      11
Case 5:16-cr-20479-JEL-EAS ECF No. 34 filed 07/29/20   PageID.162   Page 12 of 12




      IT IS SO ORDERED.

Dated: July 29, 2020                s/Judith E. Levy
Ann Arbor, Michigan                 JUDITH E. LEVY
                                    United States District Judge


                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 29, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      12
